         Case 1:19-cv-00806-CG Document 28 Filed 08/04/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

 JULIAN HERNANDEZ,

               Plaintiff,
                                                                         No. CV 19-806 CG
 v.

 ANDREW SAUL,
 Commissioner of the Social Security
 Administration,

               Defendant.

         ORDER GRANTING STIPULATION TO AWARD ATTORNEY FEES
               UNDER THE EQUAL ACCESS TO JUSTICE ACT

       THIS MATTER is before the Court on Plaintiff’s Stipulated Motion for Award of

Attorney’s Fees under the Equal Access to Justice Act (the “Stipulated Motion”), (Doc.

27), filed July 31, 2020. The Court, having reviewed the Stipulated Motion under the

Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412, finds the Stipulated Motion is

well-taken and attorney fees shall be awarded, made payable to Plaintiff but mailed to

Plaintiff’s attorney in the amount of $5,145.50. See Astrue v. Ratliff, 560 U.S. 586

(2010) (EAJA fees are paid to the prevailing party, not the attorney).

       IT IS THEREFORE ORDERED that if Plaintiff’s counsel receives attorney fees

under both the EAJA and 42 U.S.C. § 406(b) of the Social Security Act, Plaintiff’s

counsel shall refund the smaller award to Plaintiff pursuant to Weakley v. Bowen, 803

F.2d 575, 580 (10th Cir. 1986).

       IT IS SO ORDERED.


                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
